Citation Nr: 1408936	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable rating for the residuals of prostate cancer, status post radical prostatectomy, for the period from October 1, 2009 to March 11, 2012.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that during the course of this appeal, in an October 2012 rating decision, the RO restored the Veteran's 100 percent rating for the residuals of prostate cancer, status post radical prostatectomy, effective March 12, 2012.  

In April 2013, the Veteran testified during a Board hearing held at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing, in September 2013, the Veteran submitted additional evidence, including copies of VA treatment records, along with a signed waiver of initial RO consideration of this newly-submitted evidence.  At the same time more than 600 pages of additional VA treatment records dated from February 1997 to September 2012 were associated with the Veteran's electronic file.  As the Veteran and his representative manifested an intention during the hearing to waive initial RO consideration of outstanding VA treatment records, the Board will also accept this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has recharacterized the Veteran's original PTSD claim to encompass any and all psychiatric disorders reasonably raised by the record and such is reflected on the title page.  

The following determination is based on review of the Veteran's paper claims file in addition to his Virtual VA "eFolder."  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In April 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a compensable rating for his service-connected residuals of prostate cancer, status post radical prostatectomy, for the period from October 1, 2009 to March 11, 2012.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to a compensable rating for residuals of prostate cancer, status post radical prostatectomy, for the period from October 1, 2009 to March 11, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his April 2013 Board hearing, the Veteran stated his intention to withdraw his claim for benefits for a higher rating for residuals of prostate cancer, status post radical prostatectomy.  This withdrawal has been reduced to writing in the transcript of the hearing as well as on a form signed by the Veteran on which he stated his intention to withdraw this claim.  Both this form and the transcript of the hearing have been associated with the claims file.  

No allegations of errors of fact or law, therefore, remain for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim of entitlement to a compensable rating for the residuals of prostate cancer, status post radical prostatectomy, for the period from October 1, 2009 to March 11, 2012, is dismissed.  


REMAND

Unfortunately, a remand of the Veteran's remaining claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

During his April 2013 Board hearing, the Veteran testified that symptoms of a mental disorder began on his return from service in Vietnam.  See hearing transcript at p. 12.  VA has conceded that the Veteran served in combat while in Vietnam.  His DD Form 214 reveals that he served in the Republic of Vietnam from September 1969 to July 1970 and received the Purple Heart and the Air Medal.  He credibly testified to being ambushed approximately five times while a mortar man during his tour of duty in Vietnam.  See hearing transcript at p. 7.  No service personnel records are found in the claims file and the few available service treatment records show no psychiatric complaints or treatment during service.  

The RO denied service connection because the November 2010 VA examiner did not diagnose the Veteran with PTSD "at this time."  However, the November 2008 VA examiner did not have access to the claims file and neither the RO nor the VA examiner analyzed any psychiatric disorders besides PTSD and the Veteran's cocaine and alcohol addictions.  The VA examiner admitted in her report that the Veteran endorsed feelings of depression.  

The Veteran and his representative dispute the opinion of the November 2008 VA examiner that the Veteran did not have PTSD.  

When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  

The Board notes that prior to the VA examination VA treatment records dated in October 2007 and January 2008 indicated PTSD symptoms and a referral for PTSD treatment.  In addition, a March 2006 record noted a diagnosis of depression not otherwise specified and a November 2007 record noted Zoloft was prescribed then to treat depression.  

Since the November 2008 VA examination, VA treatment records dated in May 2009, August 2009, September 2009, June 2011 and May 2012 indicate treatment for or a diagnosis of PTSD.  VA treatment records dated in January 2010, February 2010, March 2011, April 2011, May 2011, June 2012, and September 2012 also indicate the Veteran has depression.  

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board needs an adequate examination in order to make a determination whether the Veteran has a currently diagnosed psychiatric disorder and, if so, whether such is related to his period of active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Since the November 2008 VA mental examination and opinion is inadequate and predated both the Veteran's Board hearing testimony in April 2013 and more recent medical treatment, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran has an acquired psychiatric disorder related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to associate with the claims file complete copies of all of the Veteran's service personnel records and his service treatment records from the National Personnel Records Center, the service department, or from any other appropriate source.  Documentation of such efforts should be included in the claims file.  

2.  Contact the Veteran and his representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed psychiatric disorders and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from a VA facility in New York for substance abuse for about two months in 2000; and from the Philadelphia VAMC and the Coatesville VAMC, for the period from May 2013 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  

The Veteran should also be afforded the opportunity to submit or identify any non-clinical records, such as employment, medical or administrative records, statements of observations of supervisors, fellow employees, or others, that might be relevant to assist the Veteran to establish his psychiatric claim.  

3.  After receipt of the requested information, the Veteran shall be afforded an appropriate examination by a VA psychiatrist or psychologist so as to ascertain the extent, nature, and etiology of any acquired psychiatric disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examination report should reflect a review of the paper and electronic claims folders.  Following this review, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to comment on the following:  

(a) Identify whether the Veteran meets current criteria for assignment of a diagnosis of a psychiatric disorder.  If so, a diagnosis should be assigned.  If the Veteran has an acquired psychiatric disorder, the examiner should specifically state whether a diagnosis of PTSD may be assigned consistent with the criteria for a diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); and  

(b) If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the Veteran's current symptomatology and one (or more) of his in-service stressors, including being ambushed and participating in combat in Vietnam.  The examiner shall specifically address his or her agreement or disagreement with the clinical observations of the November 2008 VA mental examiner.  

(c) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed PTSD is related to the Veteran's period of active duty from July 1968 to July 1970.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.  

(d) If the Veteran does not meet the criteria for a diagnosis of PTSD, or, if PTSD, although present, is not related to an in-service stressor such as combat or to fear of hostile military or terrorist activity, then the examiner shall identify and diagnose any currently manifested psychiatric disorder other than PTSD, such as depression, and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's period of active duty from July 1968 to July 1970.  

The VA examiner should provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


